          Case 4:20-cv-00918-LPR Document 29 Filed 04/16/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CARL STEPHENS                                                                         PLAINTIFF

v.                              Case No. 4:20-cv-00918-LPR-JTR

CODY MUSSELWHITE,
Taskforce Officer, et al.                                                         DEFENDANTS


                                             ORDER

       The Court has received a Recommendation for dismissal from Magistrate Judge J. Thomas

Ray. No objections have been filed, and the time to do so has now passed. After careful review

of the Recommended Disposition and the record, the Court concludes that the Recommendation

should be, and hereby is, approved and adopted as this Court’s findings in its entirety.

       Mr. Stephens’ claims are DISMISSED without prejudice for failure to prosecute. Pursuant

to 28 U.S.C. § 1915(a)(3), the Court certifies that an in forma pauperis appeal of this Order or the

accompanying Judgment would not be taken in good faith.

       IT IS SO ORDERED this 16th day of April, 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
